Exhibit 10.57 AQUATIC CELLULOSE INTERNATIONAL CORP. ESTIMATED RESERVES AND FUTURE INCOME ATTRIBUTABLE TO CERTAIN LEASEHOLD INTERESTS AS OF JANUARY 1, 2007 R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 -HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WINNV.RALENSER.COM TABLE OF CONTENTS AQUATIC CELLULOSE INTERNATIONAL CORP. DISCUSSION ONE LINE SUMMARIES SUMMARY OF ESTIMATED 8/8THS RESERVES. A SUMMARY OF NET RESERVES AND INCOME DATA B SUMMARY OF NET RESERVES AND INCOME DATA - RANKED BY FUTURE NET INCOME DISCOUNTED AT 10%. C GRAND SUMMARIES TOTAL PROVED RESERVES 1 PROVED PRODUCING RESERVES 2 PROVED UNDEVELOPED RESERVES 3 POSSIBLE UNDEVELOPED RESERVES 4 LEASEHOLD PROJECTIONS SARGENT SOUTH FIELD, MATAGORDA CO, TX 5-22 R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 -HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WINNV.RALENSER.COM R. A. LENSER AND ASSOCIATES, INC. Consulting Petroleum Engineers and Geologists Phone:(281) 759-8860 Fax:(281) 759-3513 www.ralenser.com 11757 KATY FREEWAY SUITE 370 HOUSTON, TEXAS 77079 JUNE 8, 2007 Aquatic Cellulose International Corp. 121G Shuswap Street Salmon Arm B.C. V1E 4P2 Attention Mr. Sheridan Westgarde Dear Mr. Westgarde: As requested, we have made an estimate of the reserves and future production and income attributable to certain leasehold interests of Aquatic Cellulose International Corp. As of January 1, 2007. This report is based on constant prices and costs as set forth in this letter. The subject properties are located in the Sargent South Field, Matagorda County, Texas. The results of this study are summarized below: Aquatic Cellulose International Corp. Estimated Net Reserves and Income Data Attributable to Certain Leasehold Interests As of January 1, 2007 ProvedProved Total Producing Undeveloped Proved Remaining Reserves Oil/Condensate - MBbls 0 0 0 Gas - MMCF 44 205 249 Income Data Future Gross Revenue $ 268,892 $ 1,266,577 $ 1,535,470 Deductions 52,781 493,308 546,089 Future Net Income $ 216,111 $ 773,269 $ 989,390 Discounted FNI @ 10% $ 198,964 $ 566,269 $ 765,080 From Landmark Graphics "Aries" (totals shown above may not add to the summary cash flow tables due to rounding). AQUATIC CELLULOSE INTERNATIONAL CORP. JUNE 8, 2007 PAGE 2 Possible Undeveloped Remaining Reserves Oil / Condensate - MBbls 0 Gas -MMCF 2,064 Income Data Future Gross Revenue $ 12,737,834 Deductions 2,831,810 Future Net Income $ 9,906,023 Discounted FNI@410% $ 4,206,534 The discounted future net income shown above is based on a discount rate of 10 percent per annum compounded monthly. Future net income was discounted at five other discount rates, which are compounded monthly. These data are shown on each estimated projection of future production and income presented in a later section of this report and are summarized as follows: Discounted Rate Total Total Percent Proved Possible 15 $681,271 $3,008,440 20 $611,075 $2,245,689 25 $551,743 $1,732,406 30 $501,175 $1,371,250 35 $457,748 $1,107,834 These data are presented for your information and should not be construed as our estimate of fair market value. Liquid Hydrocarbon Volumes are expressed in thousands of barrels (MBbls). One barrel is equivalent to 42 United States gallons. Gas Volumes are expressed in millions of standard cubic feet (MMCF) at the contract temperature and pressure base of the state of Texas. R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 -HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WINNV.RALENSER.COM AQUATIC CELLULOSE INTERNATIONAL CORP. JUNE 8, 2007 PAGE 3 Reserve Definitions The proved reserves included herein conform to the definitions as set forth in the Securities and Exchange Commission's Regulation S-X Part 210.4-10 (A) as clarified by various Commission Staff Accounting Bulletins and to the definitions endorsed by the Society of Petroleum Engineers (SPE), the Society of Petroleum Evaluation Engineers (SPEE) and the World Petroleum Congresses (WPC). Definitions of these reserves are included immediately following this letter. Estimate of Reserves Estimates of reserves were prepared by the use of geological and engineering methods generally accepted by the petroleum industry. The method or combination of methods utilized in the analysis of each reservoir was tempered by experience in the area, stage of development, quality and completeness of basic data, and production history. Where applicable, the volumetric method was employed for determining the original quantities of hydrocarbons in place. Structural and isopachous maps were furnished by New Century Energy Corp. and, after evaluation by us, were accepted as correct. These data were used in determining reservoir volumes. In some cases drainage areas were assigned based on analogy. Electrical logs, core analysis, and other available data were used to determine representative values for porosity and interstitial water saturation. Reserves based upon volumetric calculations or other methods such as analogy with offset wells are usually subject to greater revision than those based upon production and/or pressure performance data. Therefore, it may be necessary to revise these estimates up or down in the future as more reliable engineering data becomes available. Reserves of depletion-type reservoirs or those whose performance disclosed reliable decline in production-rate trends or other diagnostic characteristics were estimated by the application of appropriate decline curves or other performance relationships. In the analysis of production decline curves, reserves were established only to a calculated economic limit. Estimate of Future Producing Rates Initial production rates were based on the current rates for those reservoirs now on production. If no production decline was established, a decline profile analogous to similar wells was used. If a decline trend was established, this trend was used as the basis for estimating future rates. R. A. TENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM AQUATIC CELLULOSE INTERNATIONAL CORP. JUNE 8, 2007 PAGE 4 Product Prices At the request of Aquatic Cellulose International Corp. This report was prepared using gas prices in effect on December 31, 2006 and provided by New Century Energy Corp. Gas Prices For the current report, New Century Energy Corp. Provided gas prices for each lease. The individual prices were held constant over the life of the reserves with no future price escalation due to inflation. The resulting overall average price for the gas reserves is $ 6.17 Per MCF and accounts for 100.0 Percent of the future gross income from all proved reserves. Income Data The future gross revenue is determined before deduction of production and ad valorem taxes. Future net income is determined after deduction of the normal costs of operating the wells, development costs, production taxes and ad valorem taxes. The operating costs, and development costs were held constant with no future price escalation due to inflation. The future net income is before deduction of state and federal income taxes and has not been adjusted for outstanding loans, which may exist. It does not include any adjustment for cash on hand or undistributed income. Neither the salvage value of lease equipment nor the cost to abandon the properties has been considered in this study. Table a presents a summary of the 8/8ths reserves, interests and prices for the subject properties by well. Table B presents a summary of net reserves and income data for the subject properties by well and Table C presents a summary of proved net reserves and income data ranked by 10% discounted future net income. Tables 1 through 4 are the Grand Summaries and Tables 5 through 22 are individual well cashflows alphabetically by well. Adjacent to each table, which represents our estimated projections for a particular property, is a production decline curve, which graphically illustrates past hydrocarbon production history and our estimated projection of future production. General The reserves included in this report are estimates only and should not be construed as being exact quantities. They may or may not be actually recovered and, if recovered, the revenues there from and the actual costs related thereto could be more or less than the estimated amounts. Because of governmental policies and uncertainties of supply and demand, the actual sales volumes and the prices received from the reserves, along with the costs incurred in recovering such reserves, may vary from those assumptions included in this report. Also, estimates of reserves may increase or decrease as a result of future operations. R. A. TENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM AQUATIC CELLULOSE INTERNATIONAL CORP. JUNE 8, 2007 PAGE 5 We are qualified to perform engineering evaluations and do not claim expertise in accounting or legal matters. As in all aspects of oil and gas evaluation, there are uncertainties inherent in the interpretation of engineering data and, therefore, our conclusions necessarily represent only our best-informed professional judgments. The titles to the properties have not been examined by R. A. Lenser and Associates, Inc. Nor has the actual degree or type of interest owned been independently confirmed. The data used in our estimates were obtained from new century energy corp. And were accepted as accurate. For the purposes of this report, a field inspection of the properties was not performed nor was the mechanical operation or condition of the wells and their related facilities examined. We have not investigated possible environmental liability related to the properties and, therefore, our estimates do not include any potential liability to restore and clean up any damages caused by past operations. We are independent petroleum engineers and geologists; we do not own an interest in these properties and are not employed on a contingent basis. Basic geologic and field performance data together with our engineering work sheets are maintained on file in our office and are available for review. VERY TRULY YOURS, R. A. LENSER AND ASSOCIATES, INC. /s/ Ronald A. Lenser Ronald A. Lenser Registered Professional Engineer PE No. 30558 RAL/hmg R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM PETROLEUM RESERVES DEFINITIONS SOCIETY OF PETROLEUM ENGINEERS (SPE) AND WORLD PETROLEUM CONGRESSES (WPC) Reserves Reserves are those quantities of petroleum* which are anticipated to be commercially recovered from known accumulations from a given date forward. All reserve estimates involve some degree of uncertainty. The uncertainty depends chiefly on the amount of reliable geologic and engineering data available at the time of the estimate and the interpretation of these data. The relative degree of uncertainty may be conveyed by placing reserves into one of two principal classifications, either proved or unproved. Unproved reserves are less certain to be recovered than proved reserves and may be further sub-classified as probable and possible reserves to denote progressively increasing uncertainty in their recoverability. The intent of the Society of Petroleum Engineers (SPE) and the World Petroleum Congresses (WPC) in approving additional classifications beyond proved reserves is to facilitate consistency among professionals using such terms. In presenting these definitions, neither organization is recommending public disclosure of reserves classified as unproved. Public disclosure of the quantities classified as unproved reserves is left to the discretion of the countries or companies involved. Estimation of reserves is done under conditions of uncertainty. The method of estimation is called deterministic if a single best estimate of reserves is made based on known geological, engineering, and economic data. The method of estimation is called probabilistic when the known geological, engineering, and economic data are used to generate a range of estimates and their associated probabilities. Identifying reserves as proved, probable, and possible has been the most frequent classification method and gives an indication of the probability of recovery. Because of potential differences in uncertainty, caution should be exercised when aggregating reserves of different classifications. Reserves estimates will generally be revised as additional geologic or engineering data becomes available or as economic conditions change. Reserves do not include quantities of petroleum being held in inventory, and may be reduced for usage or processing losses if required for financial reporting. Reserves may be attributed to either natural energy or improved recovery methods. Improved recovery methods include all methods for supplementing natural energy or altering natural forces in the reservoir to increase ultimate recovery. Examples of such methods are pressure maintenance, cycling, waterflooding, thermal methods, chemical flooding, and the use of miscible and immiscible displacement fluids. Other improved recovery methods may be developed in the future as petroleum technology continues to evolve. *Petroleum: for the purpose of these definitions, the term petroleum refers to naturally occurring liquids and gases which are predominately comprised of hydrocarbon compounds. Petroleum may also contain non-hydrocarbon compounds in which sulfur, oxygen, and/or nitrogen atoms are combined with carbon and hydrogen. Common examples of non-hydrocarbons found in petroleum are nitrogen, carbon dioxide, and hydrogen sulfide. R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON,TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM Proved Reserves Proved reserves are those quantities of petroleum which, by analysis of geological and engineering data, can be estimated with reasonable certainty to be commercially recoverable, from a given date forward, from known reservoirs and under current economic conditions, operating methods, and government regulations. Proved reserves can be categorized as developed or undeveloped. If deterministic methods are used, the term reasonable certainty is intended to express a high degree of confidence that the quantities will be recovered. If probabilistic methods are used, there should be at least a 90% probability that the quantities actually recovered will equal or exceed the estimate. Establishment of current economic conditions should include relevant historical petroleum prices and associated costs and may involve an averaging period that is consistent with the purpose of the reserve estimate, appropriate contract obligations, corporate procedures, and government regulations involved in reporting these reserves. In general, reserves are considered proved if the commercial producibility of the reservoir is supported by actual production or formation tests. In this context, the term proved refers to the actual quantities of petroleum reserves and not just the productivity of the well or reservoir. In certain cases, proved reserves may be assigned on the basis of well logs and/or core analysis that indicate the subject reservoir is hydrocarbon bearing and is analogous to reservoirs in the same area that are producing or have demonstrated the ability to produce on formation tests. The area of the reservoir considered as proved includes (1) the area delineated by drilling and defined by fluid contacts, if any, and (2) the undrilled portions of the reservoir that can reasonably be judged as commercially productive on the basis of available geological and engineering data. In the absence of data on fluid contacts, the lowest known occurrence of hydrocarbons controls the proved limit unless otherwise indicated by definitive geological, engineering or performance data. Reserves may be classified as proved if facilities to process and transport those reserves to market are operational at the time of the estimate or there is a reasonable expectation that such facilities will be installed. Reserves in undeveloped locations may be classified as proved undeveloped provided (1) the locations are direct offsets to wells that have indicated commercial production in the objective formation, (2) it is reasonably certain such locations are within the known proved productive limits of the objective formation, (3) the locations conform to existing well spacing regulations where applicable, and (4) it is reasonably certain the locations will be developed. Reserves from other locations are categorized as proved undeveloped only where interpretations of geological and engineering data from wells indicate with reasonable certainty that the objective formation is laterally continuous and contains commercially recoverable petroleum at locations beyond direct offsets. R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM Proved Reserves (Continued) Reserves which are to be produced through the application of established improved recovery methods are included in the proved classification when (1) successful testing by a pilot project or favorable response of an installed program in the same or an analogous reservoir with similar rock and fluid properties provides support for the analysis on which the project was based, and, (2) it is reasonably certain that the project will proceed. Reserves to be recovered by improved recovery methods that have yet to be established through commercially successful applications are included in the proved classification only (1) after a favorable production response from the subject reservoir from either (a) a representative pilot or (b) an installed program where the response provides support for the analysis on which the project is based and (2) it is reasonable certain the project will proceed. Unproved Reserves Unproved reserves are based on geologic andior engineering data similar to that used in estimates of proved reserves; but technical, contractual, economic, or regulatory uncertainties preclude such reserves being classified as proved. Unproved reserves may be further classified as probable reserves and possible reserves. Unproved reserves may be estimated assuming future economic conditions different from those prevailing at the time of the estimate. The effect of possible future improvements in economic conditions and technological developments can be expressed by allocating appropriate quantities of reserves to the probable and possible classifications. Probable Reserves Probable reserves are those unproved reserves which analysis of geological and engineering data suggests are more likely than not to be recoverable. In this context, when probabilistic methods are used, there should be at least a 50% probability that the quantities actually recovered will equal or exceed the sum of estimated proved plus probable reserves. In general, probable reserves may include (1) reserves anticipated to be proved by normal stepout drilling where sub-surface control is inadequate to classify these reserves as proved, (2) reserves in formations that appear to be productive based on well log characteristics but lack core data or definitive tests and which are not analogous to producing or proved reservoirs in the area, (3) incremental reserves attributable to infill drilling that could have been classified as proved if closer statutory spacing had been approved at the timeof the estimate, (4) reserves attributable to improved recovery methods that have been established by repeated commercially successful applications when (a)a project or pilot is planned but not in operation and R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 - (281) 759-8860 - FAX: (281) 759-3513O WWW.RALENSER.COM (b) rock, fluid, and reservoir characteristics appear favorable for commercial application, (5) reserves in an area of the formation that appears to be separated from the proved area by faulting and the geologic interpretation indicates the subject area is structurally higher than the proved area, (6) reserves attributable to a future workover, treatment, re-treatment, change of equipment, or other mechanical procedures, where such procedure has not been proved successful in wells which exhibit similar behavior in analogous reservoirs, and (7) incremental reserves in proved reservoirs where an alternative interpretation of performance or volumetric data indicates more reserves than can be classified as proved. RESERVE STATUS CATEGORIES Reserve status categories define the development and producing status of wells and reservoirs. Developed: developed reserves are expected to be recovered from existing wells including reserves behind pipe. Improved recovery reserves are considered developed only after the necessary equipment has been installed, or when the costs to do so are relatively minor. Developed reserves may be subcategorized as producing or non- producing. Producing: reserves subcategorized as producing are expected to be recovered from completion intervals which are open and producing at the time of the estimate. Improved recovery reserves are considered producing only after the improved recovery project is in operation. Non-producing: reserves subcategorized as non-producing include shut-in and behind-pipe reserves.0 Shut-in reserves are expected to be recovered from (1)completion intervals which are open at the time of the estimate butwhich have not started producing, (2) wells which were shut-in formarket conditions or pipeline connections, or (3) wells not capable ofproduction for mechanical reasons. Behind pipe reserves are expected to be recovered from zones in existing wells, which will require additional completion work or future recompletion prior to the start of production. Undeveloped reserves: undeveloped reserves are expected to be recovered: (1) from new wells on undrilled acreage, (2) from deepening existing wells to a different reservoir, or (3) where a relatively large expenditure is required to (a) recomplete an existing well or (b) install production or transportation facilities for primary or improved recovery projects. Approved by the board of directors, society of petroleum engineers (SPE),Inc. March 7, 1997 R. A. LENSER AND ASSOCIATES, INC. - 11- SUITE 370 - HOUSTON, TEXAS 77079 O (281) 759-8: (281) 759-3513O WWW.RALENSER.COM
